BLD-123                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3536
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                JORGE FIGUEROA,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-91-cr-00518-001)
                      District Judge: Honorable Gerald J. Pappert
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 18, 2021

              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                             (Opinion filed: March 30, 2021)
                                       _________

                                        OPINION *
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Jorge Figueroa appeals from the District Court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1). In 1991, Figueroa

pleaded guilty in the Eastern District of Pennsylvania to a four-count indictment charging

him with conspiracy to import and distribute cocaine, importation of cocaine, aiding and

abetting the importation of cocaine, and interstate travel in aid of racketeering enterprises.

The factual basis of his guilty plea included his statements to undercover agents

regarding his efforts “to establish Philadelphia as a major port of entry for cocaine of the

Cali cartel of [Colombia].” United States v. Figueroa, No. 91-518-01, 1992 WL 301285,

at *3 (E.D. Pa. Oct. 14, 1992). The District Court imposed a life sentence, and this Court

affirmed the District Court’s judgment. United States v. Figueroa, 8 F.3d 813 (3d Cir.

1993) (TABLE). In 1996, Figueroa filed a motion under 18 U.S.C. § 3582(c)(2) to

reduce his sentence based on Amendment 505 to the Sentencing Guidelines. The District

Court denied the motion, because the amendment had no impact on his base offense level

or resulting sentence. United States v. Figueroa, No. 91-518-1, 1996 WL 426690, at *1

(E.D. Pa. July 29, 1996). In 2019, Figueroa filed another § 3582(c)(2) motion, this time

based on Guidelines Amendment 782. The District Court determined that Amendment

782 reduces Figueroa’s Guideline range to 360 months to life in prison but concluded that

no sentence reduction was warranted after consideration of the relevant factors of

§ 3553(a). Thus, on January 30, 2019, the District Court denied Figueroa’s motion, and

Figueroa did not appeal.



                                              2
       In June 2020, after unsuccessfully pursuing relief with the Bureau of Prisons,

Figueroa filed a pro se motion seeking compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i) for “extraordinary and compelling reasons.” He presented information

concerning his various medical conditions and other factors, including the time already

served (nearly 30 years), his age (60 years old), his family support, and the non-violent

nature of his offenses. On June 30, 2020, citing its Administrative Standing Order—In re

Section 603(b) Relief under First Step Act (E.D. Pa. May 15, 2019), the District Court

referred Figueroa’s pro se motion to the Federal Community Defender Office to

determine whether it would represent Figueroa. The Federal Defenders accepted the

appointment and filed another § 3582(c)(1)(A)(i) motion and supporting memorandum on

Figueroa’s behalf. Through appointed counsel, Figueroa argued that his health

conditions, considered with the COVID-19 pandemic, presented an extraordinary

circumstance justifying a sentence reduction. In particular, Figueroa stated that he is a

thyroid cancer survivor, is obese, has hypertension and glaucoma, and had a surgically-

treated hernia. Figueroa also argued that he had demonstrated rehabilitation while in

prison, noting, among other things, that he has completed an associate degree and is close

to completing a bachelor’s degree. The Government opposed Figueroa’s motion.

       The District Court denied Figueroa’s motion for compassionate release. While

acknowledging that Figueroa’s obesity and high blood pressure may place him at

increased risk of an adverse outcome from COVID-19, the District Court found that

Figueroa’s body mass index indicates that he is only slightly obese, and that he takes

medication to regulate his high blood pressure. Considering his other conditions, his age,

                                             3
and his lack of other risk factors, the District Court concluded that Figueroa’s medical

conditions fell short of presenting an extraordinary and compelling reason to justify

compassionate release.

       Further, even assuming the existence of extraordinary and compelling reasons, and

even considering Figueroa’s positive accomplishments in prison, the District Court

considered the 18 U.S.C. § 3553(a) sentencing factors and still concluded that

compassionate release was not warranted. Specifically, the District Court noted

Figueroa’s offense conduct, along with the fact between 2000 and 2005—while in federal

prison—he engaged in another conspiracy to bring cocaine from Colombia into the

United States, resulting in another criminal conviction in the Eastern District of New

York. The District Court also noted that if Figueroa’s motion were granted, Figueroa

would have served 29 years of a life sentence imposed at age 32, and slightly more than

half of the 262-month sentence imposed for the Eastern District of New York case, which

“would undermine the need for the sentence to deter others from engaging in large-scale

narcotics trafficking (to say nothing of how release would undermine the need to deter

future crimes Figueroa himself might well commit).” (Dist. Ct. Nov. 4, 2020 Mem. at 6.)

Moreover, the District Court rejected Figueroa’s argument that the likelihood that he

would face deportation upon his release was a factor in favor of granting release, because

release from prison would likely result in transfer to immigration detention, which posed

its own risks to Figueroa’s health. Figueroa filed a motion for reconsideration, which the

District Court denied.



                                             4
       Figueroa filed a timely notice of appeal, as well as his opening brief. The

Government filed a motion for summary affirmance, see 3d Cir. L.A.R. 27.4; 3d Cir.

I.O.P. 10.6, and for permission to be relieved of its obligation to file a brief, see 3d Cir.

L.A.R. 31.2. Figueroa filed a response in opposition to summary action.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for abuse of discretion; “thus we will not disturb the District Court’s decision

unless there is a definite and firm conviction that it committed a clear error of judgment

in the conclusion it reached upon a weighing of the relevant factors.” United States v.

Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (alteration, internal quotation, and citation

omitted). We will take summary action if “no substantial question is presented.” 3d Cir.

L.A.R. 27.4; I.O.P. 10.6.

        Despite the District Court’s explanation of the Federal Defender’s appointment by

operation of the administrative standing order, Figueroa alleges that the District Court sua

sponte appointed the Federal Defender in order to avoid consideration of his pro se

motion for compassionate release. He also argues that his pro se motion was based on

multiple reasons for compassionate release, not just medical conditions, and that the

District Court unfairly adjudicated his motion. To the extent that Figueroa argues that the

District Court should have placed less weight on the negative elements of his criminal

history and more weight on his positive characteristics, we discern no clear error of

judgment in the District Court’s analysis of the relevant § 3553(a) factors as part of its

analysis under § 3582(c)(1)(A). Those factors include “the history and characteristics of

the defendant,” “the need for the sentence imposed . . . to promote respect for the law,”

                                               5
and “deterrence to criminal conduct.” See Pawlowski, 967 F.3d at 330 (quoting

18 U.S.C. § 3553(a)(1) and (2)(A)-(B)). We have reviewed Figueroa’s pro se and

counseled filings and conclude that the District Court acted within its discretion to deny

relief based, in part, on the proportion of the sentence served, the seriousness of his

offense of conviction, his additional criminal history, and the need to deter criminal

conduct. See Pawlowski, 967 F.3d at 331.

       For these reasons, we grant the Government’s motion and will summarily affirm

the District Court’s order. The Government’s motion to be relieved of filing a brief is

granted.




                                              6